DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowability / Allowable Subject Matter
1. 	Claims 1-16 are allowed. 

2.	The following is an examiner's statement of reasons for allowance:
 
3. 	Regarding claim 1, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a first magnetic part including a first portion, a second portion, and a third portion, a direction from the second portion toward the third portion being aligned with a first direction, the first portion being between the second portion and the third portion in the first direction, the first portion having a first length and a second length, the first length being along a second direction crossing the first direction, the second length being along a third direction crossing a plane including the first direction and the second direction, the second portion having at least one of a third length along the second direction or a fourth length along the third direction, the third length being longer than the first length, the fourth length being longer than the second length, the third portion having at least one of a fifth length along the second direction or a sixth length along the third direction, the fifth length being longer than the first length, the sixth length being longer than the second length.

	Claims 2-8 and 16 are allowed due to the fact that they further limit and depend on claim 1.

Regarding claim 9, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a first magnetic part including a first portion, a second portion, and a third portion, a direction from the second portion toward the third portion being aligned with a first direction, the first portion being between the second portion and the third portion in the first direction, the first portion having a first length and a second length, the first length being along a second direction crossing the first direction, the second length being along a third direction crossing a plane including the first direction and the second direction, the second portion having at least one of a third length along the second direction or a fourth length along the third direction, the third length being longer than the first length, the fourth length being longer than the second length, the third portion having at least one of a fifth length along the second direction or a sixth length along the third direction, the fifth length being longer than the first length, the sixth length being longer than the second length; 
a second magnetic part including a fourth portion, a fifth portion, and a sixth portion, a direction from the fifth portion toward the sixth portion being aligned with the first direction, the fourth portion being between the fifth portion and the sixth portion in the first direction, the fourth portion having a seventh length along the second direction and an eighth length along the third direction, the fifth portion having at least one of a ninth length along the second direction or a tenth length along the third direction, the ninth length being longer than the seventh length, the tenth length being longer than the eighth length, the sixth portion having at least one of an eleventh length along the second direction or a twelfth length along the third direction, the eleventh length being longer than the seventh length, the twelfth length being longer than the eighth length.

	Claims 10-15 are allowed due to the fact that they further limit and depend on claim 9.


a)	DiMarzio (Patent No.: US 5,994,898) teaches a magnetic sensor, comprising a first element, the first element including: a first magnetic part including a second portion, and a third portion, a direction from the second portion toward the third portion being aligned with a first direction (Fig. 5,  first magnetic part concentrator 58 with portions 58a and 58b).
b)	EDELSTEIN (Pub. No.: US 2011/0062956) teaches a magnetic sensor, comprising a first element, the first element including: a first magnetic part including a second portion, and a third portion, a direction from the second portion toward the third portion being aligned with a first direction (Fig. 1,  first magnetic part concentrator 40 with portions, also see [0068]-[0073]).
c)	O'DONNELL (Pub. No.: US 2017/0178781) teaches a magnetic sensor, comprising a first element, the first element including: a first magnetic part including a second portion, and a third portion, a direction from the second portion toward the third portion being aligned with a first direction (Fig. 18(a),  first magnetic part concentrator 306 with portions 326 and 344, also see [0123]).
d)	Suess (Pub. No.: US 2018/0003776) teaches a magnetic sensor, comprising a first element, the first element including: a first magnetic part including a second portion, and a third portion, a direction from the second portion toward the third portion being aligned with a first direction (Fig. 5(c),  first magnetic part concentrator 520 with portions 522” and 524”, also see [0063]).

6.	The prior art of record, alone or in combination, does not disclose or suggest the underlined limitations under the Reasons for Allowability title above.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims despite the fact that all the electronic components already exist.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867